[DB LETTERHEAD] EXHIBIT N November 30, 2011 Quicksilver Resources Inc. 801 Cherry Street Suite 3700, Unit 19 Fort Worth, Texas 76102 Attention:Philip Cook Mr. Cook: Pursuant to Section 5 of the Underwriting Agreement dated November 30, 2011 (the “Underwriting Agreement”), by and among Quicksilver Resources Inc., BreitBurn Energy Partners L.P. and BreitBurn GP LLC on the one hand, and Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global Markets Inc., Goldman, Sachs & Co., UBS Securities LLC and Wells Fargo Securities, LLC, as representative of the several underwriters listed on Schedule I to the Underwriting Agreement(the “Underwriters”) on the other, we hereby exercise our option to purchase 1,045,177 Option Units (as defined in the Underwriting Agreement) at the same purchase price per unit ($15.87) as the Underwriters paid for the Firm Units (as defined in the Underwriting Agreement). The closing of the purchase of the Option Units shall occur on December 5, 2011. Very truly yours, Deutsche Bank Securities Inc. for itself and as Representative of the Underwriters By: /s/Brad Miller Name: Brad Miller Title: Managing Director By: /s/Frank Windels Name: Frank Windels Title: Director cc: Gregory C. Brown, BreitBurn Energy Partners L.P.
